Citation Nr: 1132614	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-06 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides and/or service-connected diabetes mellitus II, an anxiety disorder, or any other service-connected disability.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus or any other service-connected disability.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus or any other service-connected disability.

4.  Entitlement to an effective date earlier than April 4, 2009, for the grant of service connection for an anxiety disorder, not otherwise specified, claimed as posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent for an anxiety disorder, not otherwise specified, claimed as PTSD. 
6.  Entitlement to an effective date earlier than April 4, 2009, for the grant of service connection for peripheral polyneuropathy of the right upper extremity.

7.  Entitlement to an effective date earlier than April 4, 2009, for the grant of service connection for peripheral polyneuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The Board observes that the Veteran filed a notice of disagreement and substantive appeal with an April 2007 rating decision denying entitlement to service connection for a depressive disorder claimed as posttraumatic stress disorder (PTSD), right upper extremity peripheral neuropathy, and left upper extremity peripheral neuropathy.  In a subsequent September 2009 rating decision, the RO granted entitlement to service connection for an anxiety disorder, not otherwise specified, claimed as PTSD, and peripheral polyneuropathy of the right and left upper extremities.  As such, the issue of whether service connection is warranted for any of these disabilities is moot. 

The Board parenthetically notes that a November 2009 statement of an accredited representative listed the issue of entitlement to service connection for PTSD.  He noted that the Veteran felt that VA should recognize that his psychiatric symptoms are the result of his Vietnam experiences.  Such was explicitly stated in the September 2009 rating decision.  Specifically, in granting service for an anxiety disorder, the RO observed that the Veteran had filed a claim for service connection for PTSD due to in-service stressors; and that, while the evidence did not support a diagnosis of PTSD, service connection for a anxiety disorder had been awarded based on the verification of his in-service stressors.  Further, although the Veteran was not specifically service-connected for PTSD, as all psychiatric disabilities are rated under the same diagnostic code, the determination as to whether the Veteran's PTSD diagnosis is related to service is essentially moot.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Therefore, the Board finds that this issue is no longer on appeal.  

The Board additionally notes that although a January 2008 statement of the case additionally listed a service connection claim for hepatitis C, a substantive appeal was not filed with respect to this issue.  See 38 C.F.R. § 20.202 (2010).  

The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, inasmuch as the RO has not taken any action to indicate to the Veteran that such issue remains on appeal and it took steps to close the appeal (see certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy, because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to this issue.  Moreover, the Veteran has not submitted any statements indicating that he wished to appeal this matter or that he currently believes this matter is on appeal.  He specifically indicated in his March 2008 substantive appeal that he was only appealing his service connection claims for PTSD, peripheral neuropathy of the upper and lower extremities, and hypertension.  Therefore, the Board concludes that the issue regarding his service connection claim for hepatitis C is not currently on appeal. 

The issues of entitlement to service connection for hypertension, entitlement to an effective date earlier than April 4, 2009, for the grant of service connection for an anxiety disorder, not otherwise specified, claimed as PTSD, entitlement to a rating in excess of 10 percent for an anxiety disorder, not otherwise specified, claimed as PTSD, entitlement to an effective date earlier than April 4, 2009, for the grant of service connection for peripheral polyneuropathy of the right upper extremity, and entitlement to an effective date earlier than April 4, 2009, for the grant of service connection for peripheral polyneuropathy of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's currently-diagnosed peripheral polyneuropathy of the right lower extremity is attributed to the Veteran's service-connected diabetes mellitus type II.  

2.  The Veteran's currently-diagnosed peripheral polyneuropathy of the left lower extremity is attributed to the Veteran's service-connected diabetes mellitus type II.  

CONCLUSIONS OF LAW

1.  Peripheral polyneuropathy of the right lower extremity is proximately due to or the result of his service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  Peripheral polyneuropathy of the left lower extremity is proximately due to or the result of his service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the requirements for a grant of secondary service connection have been met with respect to his peripheral neuropathy claims of the right and left lower extremities, as will be explained below.  As to Wallin element (1), a June 2007 Electromyography (EMG) referral request noted that the Veteran had distal peripheral numbness in the lower extremities which was presumed to be due to diabetic neuropathy.  A June 2007 VA treatment record noted complaints of numbness in the Veteran's hands and feet.  He was diagnosed with peripheral neuropathy at that time.  Next, in an April 2009 VA examination report,  physical examination results reflected absent monofilament testing throughout the Veteran's toes, feet, fingertips, and hands bilaterally.  It was noted that the Veteran had intact proprioception and gross test, but discriminative touch deficits in his feet and fingertips were recorded.  The Veteran was diagnosed with peripheral polyneuropathy in "stocking glove distribution" rather than specific nerve distribution.  This is synonymous with a diagnosis of polyneuropathy of both lower and upper extremities.  Nevertheless, an explicit diagnosis of peripheral neuropathy of the lower extremities was not made.  However, resolving all doubt in his favor, the Board finds that the totality of the evidence supports a diagnosis of peripheral polyneuropathy of the right and left lower extremities.

With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for diabetes mellitus, type II.  

Turning to crucial Wallin element (3), a VA examiner has addressed the issue of a causal relationship.  The April 2009 VA examiner opined that it was at least as likely as not that the Veteran's peripheral polyneuropathy was directly related to diabetes.  He reasoned that the Veteran seemed to have peripheral polyneuropathy in stocking/glove distribution which is consistent with diabetes. 

The Board finds that the April 2009 VA examiner's opinion persuasively reflects that the Veteran's peripheral polyneuropathy of the right and left lower extremities are proximately due to or the result of his service-connected diabetes mellitus, type II.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for peripheral polyneuropathy of the right and lower extremities are met.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for peripheral neuropathy of the right lower extremity is granted.

Service connection for peripheral neuropathy of the left lower extremity is granted.


REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

Hypertension-  The Veteran maintains that his hypertension is secondary to exposure to herbicides and/or his service connected diabetes mellitus II, an anxiety disorder, or any other service-connected disability.  The Veteran is currently service-connected for diabetes mellitus type II, bilateral peripheral polyneuropathy of the upper and lower (pursuant to this decision) extremities, an anxiety disorder, and erectile dysfunction.  

The Board has reviewed an April 2009 VA examination undertaken to address the Veteran's secondary service connection claim, as related to diabetes mellitus, type II.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Specifically, although the April 2009 VA examiner addressed the direct relationship between the Veteran's service-connected diabetes mellitus and his hypertension, the examiner did not adequately discuss whether the Veteran's service-connected diabetes mellitus aggravated his hypertension.  38 C.F.R. § 3.310(b).  Thus, on remand, the Veteran should be accorded a pertinent VA examination that provides such an opinion.  Moreover, as the Veteran, through his representative, has now alleged that his hypertension was caused by his other service-connected disabilities (see July 2011 Appellant Brief), additional medical opinions should be obtained. 

Corrective VCAA Notice-  As the Veteran now alleges service-connected for hypertension as secondary to diabetes mellitus, bilateral peripheral polyneuropathy of the upper and lower extremities, an anxiety disorder, and/or erectile dysfunction corrective VCAA notice regarding these specific relationships should be sent to the Veteran. 

Manlincon-  The Board notes that a September 2009 rating decision granted service connection for an anxiety disorder, not otherwise specified, claimed as PTSD, with a 10 percent evaluation, effective April 4, 2009.  Service connection was also granted for peripheral neuropathy of the right and left upper extremities, each with an evaluation of 20 percent, effective April 4, 2009.  Thereafter, in September 2009, the Veteran entered a notice of disagreement as to the rating assigned for his anxiety disorder, and the effective dates assigned for his anxiety disorder and peripheral neuropathy of the right and left upper extremities. 

The Board finds that the September 2009 communication is a notice of disagreement as to the September 2009 rating decision.  See 38 C.F.R. § 20.201.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to hypertension, claimed as secondary to herbicides and/or service-connected diabetes mellitus, bilateral peripheral polyneuropathy of the upper and lower extremities, an anxiety disorder, and/or erectile dysfunction

2.  Following the development set forth above, return the Veteran's claims file to the examiner(s) who conducted his VA examination in April 2009, or to a qualified medical professional if any examiner(s) is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

The examiner should review the Veteran's claims file and render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused by, or aggravated by, his service-connected diabetes mellitus, bilateral peripheral polyneuropathy of the upper and lower extremities, an anxiety disorder, and/or erectile dysfunction or is at least as likely as not (a 50 percent probability or greater) casually related to service, to include exposure to herbicides.   

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation.

If the examiner must resort to speculation to answer any questions, he or she should so indicate and explain why it would be speculative to respond.  The examiner is also requested to provide a rationale for any opinion expressed.

3.  The RO should then readjudicate the claim for entitlement to service connection for hypertension.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

4.  A statement of the case, containing all applicable laws and regulations, on the issues of (1) Entitlement to an effective date earlier than April 4, 2009, for the grant of service connection for an anxiety disorder, not otherwise specified, claimed as PTSD (2) Entitlement to a rating in excess of 10 percent for an anxiety disorder, not otherwise specified, claimed as PTSD (3) Entitlement to an effective date earlier than April 4, 2009, for the grant of service connection for peripheral polyneuropathy of the right upper extremity, and (4) Entitlement to an effective date earlier than April 4, 2009, for the grant of service connection for peripheral polyneuropathy of the left upper extremity must be issued.  

The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period, then such should return to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


